NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 15-1673
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                                DEBORAH CASSINI,
                                          Appellant
                                  _____________


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         District Court No. 2-13-cr-00322-001
                     District Judge: The Honorable Cathy Bissoon

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  October 8, 2015

               Before: FUENTES, SMITH, and BARRY, Circuit Judges

                              (Filed: October 30, 2015)
                              _____________________

                                     OPINION*
                              _____________________




      *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
SMITH, Circuit Judge.

      On August 6, 2014, Deborah Cassini pleaded guilty to a seven-count indictment

consisting of four counts of wire fraud in violation of 18 U.S.C. § 1343 and three counts

of filing false income tax returns in violation of 26 U.S.C. § 7206(1).        Cassini’s

Sentencing Guidelines range was 37 to 48 months of imprisonment. Cassini filed a

motion for a downward departure based on family ties and responsibilities, U.S.S.G. §

5H1.6, and a motion for a downward variance to a non-custodial sentence based on the

factors enumerated in 18 U.S.C. § 3553(a). The District Court denied both motions and

sentenced Cassini to 42 months of imprisonment and a 3-year term of supervised release

for the wire fraud counts to run concurrently with 36 months of imprisonment and a 1-

year term of supervised release for the tax counts. Cassini was also ordered to make

restitution in the amount of $647,107.89. On March 17, 2015, she appealed the District

Court’s denial of both of her motions. We will affirm.1

      Cassini first argues that the District Court erred in rejecting her request for a

downward departure based on U.S.S.G. § 5H1.6 on account of the health of her husband.

Generally, “[w]e do not have jurisdiction to review discretionary decisions by district

courts to not depart downward.” United States v. Vargas, 477 F.3d 94, 103 (3d Cir.

2007); United States v. Cooper, 437 F.3d 324, 333 (3d Cir. 2006) (stating that this Court

“declin[es] to review, after [United States v. Booker, 543 U.S. 220 (2005)], a district

court’s decision to deny departure”), abrogated on other grounds by Rita v. United

      1
          The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                            2
States, 551 U.S. 338 (2007). The narrow exception to this rule provides that we may

review the denial of a departure where the record reflects that the sentencing court did not

understand its legal authority to do so. Id. The sentencing colloquy makes clear that the

District Court understood its authority to depart downward and simply chose not to.

Because the District Court exercised its discretion and did not misunderstand its legal

authority to depart, we lack jurisdiction to review its refusal to depart downward.

       Cassini also challenges the District Court’s denial of her motion for a variance

under the factors enumerated in 18 U.S.C. § 3553(a).               A variance, which is

distinguishable from a departure, United States v. Vampire Nation, 451 F.3d 189, 197-98

(3d Cir. 2006), is subject to a two-step review. First, using an abuse-of-discretion

standard of review, we ensure that the district court “‘committed no significant

procedural error in arriving at its decision.’” United States v. Harris, 751 F.3d 123, 128

(3d Cir. 2014) (quoting United States v. Wise, 515 F.3d 207, 217 (3d Cir. 2008)); United

States v. Tomko, 562 F.3d 558, 567-68 (3d Cir. 2009). Where there is no substantial

procedural error, we next review, also under an abuse-of-discretion standard, the

“substantive reasonableness” of the sentence. Id.

       Cassini argues that “it is clear that complete, reasoned assessment of all

[§ 3553(a)] factors was not undertaken.” Appellant Br. 24. The sentencing colloquy

belies this argument. The District Court evaluated each § 3553(a) factor in denying

Cassini’s request for a downward variance. Accordingly, the District Court committed

no procedural error.

                                             3
       With regard to the substantive reasonableness of Cassini’s sentence, we similarly

conclude that the District Court committed no error.         Generally we “will affirm [a

sentence] unless no reasonable sentencing court would have imposed the same sentence

on that particular defendant for the reasons the district court provided.” Tomko, 562 F.3d

at 568. Issuing a middle-of-the-guidelines-range sentence, the District Court undertook

an “‘appropriate and judicious consideration of the relevant factors.’” See United States

v. Lessner, 498 F.3d 185, 204 (3d Cir. 2007) (quoting United States v. Schweitzer, 454
F.3d 197, 204 (3d Cir. 2006)). Cassini, who bears the burden of proof, id., points to

alternative inferences the District Court could have drawn at sentencing. This simply is

not enough to establish that the District Court abused its discretion, particularly given the

District Court’s detailed discussion of the § 3553(a) factors.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             4